Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-740
                       Lower Tribunal No. 13-12008
                          ________________


                          Eduardo Hernando,
                                  Appellant,

                                     vs.

                     Barbara Francis Hernando,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Spencer
Multack, Judge.

     Eduardo Hernando, in proper person.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
intervenor Leinoff & Lemos, P.A.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.